Case 1:20-cr-00222-AKH Document 27 Filed 12/

AO 245B (Rev. 09/19) Judgment in a Criminal Case (form modified within District on Sept. 30, 2019)
Sheet |

UNITED STATES DISTRICT Ci

Southern District of New York

 

08/20 Page 1 of 7

DURT

UNITED STATES OF AMERICA 5 JUDGMENT IN A CRIMINAL CASE
Vv. )
Jeyson Disla 1 Case Moinber: 1: 20 Cr, 00222 (AKH)
)
USM Number: | 87908-054
} Robert Baum/ AUSA, Mathew Andrews
) ‘Defendant’s Attorney Ss a
THE DEFENDANT:

Wj pleaded guilty to count(s) 1

 

L] pleaded nolo contendere to count(s)

 

which was accepted by the court.

CJ was found guilty on count(s)

 

after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:

Title & Section
18 USC 922(g)(1)

Nature of Offense

Felon in Possession of Ammunition

The defendant is sentenced as provided in pages 2 through
the Sentencing Reform Act of 1984.

7 ___ of this judg

(The defendant has been found not guilty on count(s)

Offense Ended
2/26/2020

Count

ment. The sentence is imposed pursuant to

 

( Count(s) OC is Care dismissed on the motion

.,,_ tis ordered that the defendant must notify the United States attorney for this district w
or mailing address until all fines, restitution, costs, and special assessments imposed by this judg
the defendant must notify the court and United States attorney of material changes in economi

ment are fully paid. If ordered to pay restitution
c circumstances.

of the United States.

ithin 30 days of any change of name, residence,

>

12/2/2020

 

Date of Imposition of Judgment

ft

*™
Signature of Judge

Hon. Alvin Ki

Albin

Hellerstein, U.S. District Judge

 

Name and Title of Judge

Date

Ng
CN

 
Case 1:20-cr-00222-AKH Document 27 Filed 12/08/20 Page 2 of 7

AO 245B (Rev. 09/19) Judgment in Criminal Case
Sheet 2 — Imprisonment

DEFENDANT: Jeyson Disla
CASE NUMBER: 1: 20 Cr. 00222 (AKH)

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons

total term of:
time served. The defendant is notified of his right to appeal.

[| The court makes the following recommendations to the Bureau of Prisons:

7T

(1 The defendant is remanded to the custody of the United States Marshal.

LC The defendant shall surrender to the United States Marshal for this district:

CO at _ Oam O pm on

Judgment — Page Zz of

o be imprisoned for a

 

(1 as notified by the United States Marshal.

[] The defendant shall surrender for service of sentence at the institution designated by

(1 before 2 p.m. on

 

0 as notified by the United States Marshal.

CJ as notified by the Probation or Pretrial Services Office.

the Bureau of Prisons:

 

 

 

RETURN
[ have executed this judgment as follows:
Defendant delivered on to _
at — , with a certified copy of this judgment.
UNITED STATES MARSHAL
By _

 

DH

 

PUTY UNITED STATES MARSHAL

 
Case 1:20-cr-00222-AKH Document 27 Filed 12/08/20 Page 3 of 7

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 3 — Supervised Release

DEFENDANT:  Jeyson Disla
CASE NUMBER: $1: 20 Cr, 00222 (AKH)

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

3 years.

MANDATORY CONDITIONS

1. You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.

Judgment—Page 3 of 7

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from

imprisonment and at least two periodic drug tests thereafter, as determined by the court.

W\ The above drug testing condition is suspended, based on the court's determination that you

pose a low risk of future substance abuse. (check if applicable)
4. C) You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any
restitution. (check if applicable)

other statute authorizing a sentence of

5; Mf You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
LJ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, ef seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you

reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
ih LJ You must participate in an approved program for domestic violence. (check if applicable

You must comply with the standard conditions that have been adopted by this court as well as
page.

with any other conditions on the attached

 
Case 1:20-cr-00222-AKH Document 27 Filed 12/

Judgment in a Criminal Case
Sheet 3A — Supervised Release

AO 245B (Rev, 09/19)

4

DEFENDANT: Jeyson Disla
CASE NUMBER: 1: 20 Cr. 00222 (AKH)

STANDARD CONDITIONS OF SUPER‘

As part of your supervised release, you must comply with the following standard conditions
because they establish the basic expectations for your behavior while on supervision and ider
officers to keep informed, report to the court about, and bring about improvements in your ca
1. You must report to the probation office in the federal judicial district where you are aut
release from imprisonment, unless the probation officer instructs you to report to a diffe
frame.
After initially reporting to the probation office, you will receive instructions from the ca
when you must report to the probation officer, and you must report to the probation offi
You must not knowingly leave the federal judicial district where you are authorized to r
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where
arrangements (such as the people you live with), you must notify the probation officer a
the probation officer in advance is not possible due to unanticipated circumstances, you
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere
take any items prohibited by the conditions of your supervision that he or she observes

You must work full time (at least 30 hours per week) at a lawful type of employment, u
doing so. If you do not have full-time employment you must try to find full-time emplo
you from doing so. If you plan to change where you work or anything about your work
responsibilities), you must notify the probation officer at least 10 days before the chang
days in advance is not possible due to unanticipated circumstances, you must notify the
aware of a change or expected change.

wie

convicted of a felony, you must not knowingly communicate or interact with that person
probation officer.
If you are arrested or questioned by a law enforcement officer, you must notify the prob
You must not own, possess, or have access to a firearm, ammunition, destructive device
designed, or was modified for, the specific purpose of causing bodily injury or death to
You must not act or make any agreement with a law enforcement agency to act as a con
first getting the permission of the court.

You must follow the instructions of the probation officer related to the conditions of sup

U.S. Probation Office Use Only

udgment—Page

08/20 Page 4 of 7

VISION

»f supervision. These conditions are imposed
tify the minimum tools needed by probation
nduct and condition.

norized to reside within 72 hours of your
rent probation office or within a different time

urt or the probation officer about how and
cer as instructed.
eside without first getting permission from the

you live or anything about your living
t least 10 days before the change. If notifying
must notify the probation officer within 72

, and you must permit the probation officer to
n plain view.

nless the probation officer excuses you from
yment, unless the probation officer excuses
such as your position or your job

+. If notifying the probation officer at least 10
probation officer within 72 hours of becoming

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been

without first getting the permission of the

ation officer within 72 hours.

, or dangerous weapon (i.e., anything that was
another person such as nunchakus or tasers).
fidential human source or informant without

ervision.

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this

judgment containing these conditions. For further information regarding these conditions, see
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature

 

Overview of Probation and Supervised

Date

 

 
AO 245B (Rev. 09/19) Gudea detOmGta@Q222-AKH Document 27 Filed 12/

Sheet 3D — Supervised Release

DEFENDANT: Jeyson Disla
CASE NUMBER: 1: 20 Cr. 00222 (AKH)

SPECIAL CONDITIONS OF SUPERV

1. The defendant shall submit his person, and any property, residence, vehicle, pa

Officer, and if needed, with the assistance any law enforcement. The search is to

08/20 Page 5 of 7

[SION

bers, computer, other electronic

e conducted when there is reasonable

communication, data storage devices, cloud storage or media, and effects to a tote by any United States Probation

suspicion concerning violation of a condition of supervision or unlawful conduct by
submit to a search may be grounds for revocation of release. The defendant shall
premises may be subject to searches pursuant to this condition. Any search shall b
in a reasonable manner.

2. Upon release the defendant shall take residence with his mother and sister.

erson being supervised. Failure to
warn any other occupants that the
e@ conducted at a reasonable time and

3. The defendant shall make a consistent and reliable progress towards obtaining his GED.

4. The defendant shall obtain employment.

5. The defendant shall be supervised by the district of residence.

 

Judgment—Page 5. of 7
AO 245B (Rev. 09/19) Gass ita e955, 09

Sheet 5 — Criminal Monetary Penalties

222-AKH Document 27 Filed 12/

08/20 Page 6 of 7

 

 

Judgment — Page 6 of t
DEFENDANT: Jeyson Disla
CASE NUMBER: 1: 20 Cr. 00222 (AKH)
CRIMINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.
Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
TOTALS $ 100.00 $ $ $ $

L] The determination of restitution is deferred until
entered after such determination.

O

The defendant must make restitution (including community restitution) to the following

If the defendant makes a partial payment, each payee shall receive an a oman Pe

the priority order or percentage payment column below. However, pursuant to 18
before the United States is paid.

Name of Payee Total Loss***

Restitution Ordered

. An Amended Judgment in a Criminal Case (AO 245C) will be

payees in the amount listed below.

ortioned payment, unless specified otherwise in

4. § 3664(i), all nonfederal victims must be paid

Priority or Percentage

 

? restitution or fine is paid in full before the
payment options on Sheet 6 may be subject

TOTALS $ 0.00 $ 0.00
(1 Restitution amount ordered pursuant to plea agreement $ |
L1 The defendant must pay interest on restitution and a fine of more than $2,500, unless th
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
[1] The court determined that the defendant does not have the ability to pay interest and it i

(the interest requirement is waived forthe (J fine (1 restitution.

LJ the interest requirement for the C] fine

* Amy, Vicky, and oo Child Porno opty

** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

**“* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, an
or after September 13, 1994, but before April 23, 1996.

CL) restitution is modified as follows:

Victim Assistance Act of 2018, Pub. L. No. 115

s ordered that:

-299,

1 113A of Title 18 for offenses committed on

 
AO 245B (Rev. 09/19) ASE ti 2O5Gh00222-AKH Document 27 Filed 12/08/20 Page 7 of 7

rimifial é
Sheet 6 — Schedule of Payments

DEFENDANT: Jeyson Disla
CASE NUMBER: 1: 20 Cr. 00222 (AKH)

SCHEDULE OF PAYMENTS

Judgment — Page {of i

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A 4 Lump sum payment of$ 100.00 __—_ due immediately, balance due

O snot later than / , Or
(1 inaccordancewith  C, OF D, OF E,or OO F below; or

B_ (1 Payment to begin immediately (may be combined with (OC, C)D,or [4 F below); or
C (J) Payment in equal a _ (@.g., weekly, monthly, quarterly) installments of § _____ over a period of
= _ (@.g. months or years),tocommence ———___(e.g., 30 or 60 days) after the date of this judgment; or
D CO) Paymentinequal _ (e.g., weekly, monthly, quarterly) installments of & over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E [Payment during the term of supervised release will commence within

(e.g., 30 or 60 days) after release from

imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F [Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this jndement imposes imprisonment, payin ent of criminal monetary penalties is due during
tie: et

the period of imprisonment. All criminal monetary pena
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal mor

(1 = Joint and Several

Case Number

s, except those payments made through the Federal Bureau of Prisons’ Inmate

etary penalties imposed.

Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
(including defendant number) Total Amount Amount if appropriate

[]_ The defendant shall pay the cost of prosecution.

(1) The defendant shall pay the following court cost(s):

(1 The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, 2) restitution Brmeirel. (3)
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penal
prosecution and court costs.

restitution interest, (4) AVAA assessment,
ties, and (10) costs, including cost of

 
